UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7093



ELDON GUY BELL,

                                              Plaintiff - Appellant,

          versus

JAMES B. HUNT, JR., Governor; FRANKLIN FREE-
MAN, Secretary of Corrections; TALMADGE L.
BARNETT, Superintendent of Eastern Correction-
al Institution; CHARLES EURGIA LAND, Doctor;
DOCTOR BALOCH, Medical Director; GENEVA BERRY,
R.N.; MRS. LAPINSKI, R.N., Nurse,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-94-860-5-CT-H)

Submitted:   November 21, 1996            Decided:   December 4, 1996


Before HALL, WILKINS, HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Eldon Guy Bell, Appellant Pro Se. Elizabeth F. Parsons, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Bell v. Hunt, No. CA-94-
860-5-CT-H (E.D.N.C. June 6, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2